IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                           NOS. AP-75,893; AP-75,894; AP-75,895



                  EX PARTE MICHAEL RAY HARRISON, Applicant



             ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
               CAUSE NOS. 95260-A, 96141-A, & 96552-A IN THE
           CRIMINAL DISTRICT COURT FROM JEFFERSON COUNTY



       Per curiam.

                                           OPINION



       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon, enhanced; burglary of a habitation, habitual; and possession of less than one gram

of methamphetamine, habitual, and sentenced to ten years, twenty-five years, and twenty years

imprisonment, respectively.
                                                                                      HARRISON - 2

       Applicant contends that his pleas were involuntary because the plea agreement cannot be

followed. We remanded these applications to the trial court for findings of fact and conclusions of

law. The trial court conducted a hearing and determined that Applicant pled guilty pursuant to an

agreement that these sentences would run concurrently with a federal sentence. Federal statutes

require the federal sentence to begin when the state sentences expire. Applicant is entitled to relief.

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause Nos. 95260, 96141, & 96552 in the Criminal

District Court of Jefferson County are set aside, and Applicant is remanded to the custody of the

Sheriff of Jefferson County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 9, 2008
Do Not Publish